 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 -                                                            :
 In re:                                                       :   Chapter 11
                                                              :
 BRONX MIRACLE GOSPEL TABERNACLE :                                Case No.: 19-12447 (SMB)
 WORD OF FAITH MINISTRIES, INC.,                              :
                                                              :
                                     Debtor.                  x
 ------------------------------------------------------------
 -

         ORDER (I) DIRECTING TD BANK TO PRODUCE DEBTOR’S BANK
       STATEMENTS AND TURN OVER CONTROL OF DEBTOR’S ACCOUNTS
        TO THE TRUSTEE, AND (II) DIRECTING CHASE BANK TO PRODUCE
         DEBTOR’S BANK STATEMENTS AND TURN OVER CONTROL OF
                    DEBTOR’S ACCOUNTS TO THE TRUSTEE
         The Court having conducted a status hearing (the “Hearing”) on April 14, 2020 in the

above-captioned Chapter 11 case of Bronx Miracle Gospel Tabernacle Word of Faith Ministries,

Inc. (the “Debtor”); and Deborah J. Piazza, the Chapter 11 trustee (the “Trustee”), by her counsel,

Tarter Krinsky & Drogin LLP, having advised the Court of the Debtor’s and Debtor’s

representatives’ failures to produce various documents and information requested by the Trustee,

it is hereby

         ORDERED, pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and section 542(e) of the Bankruptcy Code, TD Bank shall produce and

deliver to the Trustee the documents and things set forth in Schedule A hereto (the “TD Bank

Requested Documents”) as follows: (i) by email on or before May 5, 2020 at 10:00 a.m. to

Trustee’s counsel Jill Makower, Esq. at jmakower@tarterkrinsky.com, and (ii) by regular mail on

or before May 5, 2020 to the offices of the Trustee’s counsel, Tarter Krinsky & Drogin LLP, 1350

Broadway, 11th Floor, New York, NY 10018, Attn: Jill Makower, Esq.; and it is further

         ORDERED, pursuant to Bankruptcy Rule 2004 and Bankruptcy Code section 542(e),

Chase Bank shall produce and deliver to the Trustee the documents and things set forth in Schedule

B hereto (the “Chase Bank Requested Documents”) as follows: (i) by email on or before May 5,


{Client/086324/1/02075600.DOCX;1 }
2020 at 10:00 a.m. to Trustee’s counsel Jill Makower, Esq. at jmakower@tarterkrinsky.com, and

(ii) by regular mail on or before May 5, 2020 to the offices of the Trustee’s counsel, Tarter Krinsky

& Drogin LLP, 1350 Broadway, 11th Floor, New York, NY 10018, Attn: Jill Makower, Esq.; and

it is further

         ORDERED, that TD Bank shall immediately provide the Trustee (in place of the Debtor)

with custody and control of all accounts in the name of the Debtor including but not limited to

accounts ending in 3483, 9493, 8917 and 4107; and it is further

         ORDERED, that Chase Bank shall immediately provide the Trustee (in place of the

Debtor) with custody and control of all accounts in the name of the Debtor including but not limited

to accounts ending in 5758 and 9198; and it is further

         ORDERED, that service by email of a copy of this Order on TD Bank and Chase Bank

within two (2) business days after the date of entry of this Order, shall be deemed good and

sufficient service.

Dated: New York, New York
       April 17, 2020

                                              /s/ STUART M. BERNSTEIN__________
                                              HONORABLE STUART M. BERNSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE




{Client/086324/1/02075600.DOCX;1 }               2
                                               SCHEDULE A


                                         Instructions and Definitions

         Unless otherwise noted, the pertinent time period (the “Pertinent Time Period”) with

respect to the requested documents and all the requested information listed below is the period

commencing July 28, 2013 (i.e., six years prior to the July 28, 2019 Petition Date) and continuing

through and including the present time. The term “Affiliate” as used below shall have the definition

stated in Bankruptcy Code section 101(2). All electronic documents must remain electronic in

native format.

                                     TD BANK REQUESTED DOCUMENTS

              1.     All bank statements and cancelled checks relating to any and all accounts
                     in the name of the Debtor including but not limited to accounts ending in
                     3483, 9493, 8917 and 4107.
              2.     All bank statements and cancelled checks relating to any and all accounts
                     in the name of any Affiliate of the Debtor.
              3.     new signature cards (for each account of the Debtor) in the name of
                     “Deborah J. Piazza, as Chapter 11 Trustee of Bronx Miracle Gospel
                     Tabernacle Word of Faith Ministries, Inc.”
              4.     a list of all accounts in the name of the Debtor or any Affiliate of the
                     Debtor, with dates of opening and (if applicable) dates of closing.




{Client/086324/1/02075600.DOCX;1 }                    3
                                             SCHEDULE B


                                      Instructions and Definitions

         Unless otherwise noted, the pertinent time period (the “Pertinent Time Period”) with

respect to the requested documents and all the requested information listed below is the period

commencing July 28, 2013 (i.e., six years prior to the July 28, 2019 Petition Date) and continuing

through and including the present time. The term “Affiliate” as used below shall have the definition

stated in Bankruptcy Code section 101(2). All electronic documents must remain electronic in

native format.

                              CHASE BANK REQUESTED DOCUMENTS

                   1. All bank statements and cancelled checks relating to any and all
                      accounts in the name of the Debtor including but not limited to
                      accounts ending in 5758 and 9198.
                   2. All bank statements and cancelled checks relating to any and all
                      accounts in the name of any Affiliate of the Debtor.
                   3. new signature cards (for each account of the Debtor) in the name of
                      “Deborah J. Piazza, as Chapter 11 Trustee of Bronx Miracle Gospel
                      Tabernacle Word of Faith Ministries, Inc.”
                   4. a list of all accounts in the name of the Debtor or any Affiliate of the
                      Debtor, with dates of opening and (if applicable) dates of closing.




{Client/086324/1/02075600.DOCX;1 }                  4
